Citation Nr: 0533952	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a renal cyst, to 
include as secondary to service-connected prostatitis.  

3.  Entitlement to an increased evaluation for prostatitis, 
currently assigned a 10 percent disability evaluation.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board observes that the veteran's appeal originally 
included the issues of entitlement to service connection for 
peripheral neuropathy, a skin disorder, and prostate cancer.  
However, the veteran did not specify these issues in his June 
2004 VA Form 9.  As such, the veteran has not filed a 
substantive appeal for these other issues.  See 38 C.F.R. 
§ 20.202.  Accordingly, the issues of entitlement to service 
connection for peripheral neuropathy, a skin disorder, and 
prostate cancer no longer remain in appellate status and no 
further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand: To afford the veteran a VA examination 
and to allow for the initial consideration of additional 
evidence by the RO.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a right knee disorder.  The veteran's service 
medical records indicate that he sought treatment for his 
right knee on numerous occasions, and private medical records 
dated from September 1992 to August 1996 document the veteran 
as having been treated for right knee pain and edema.  VA 
medical records dated from February 1999 to January 2005 also 
indicate that the veteran was found to have degenerative 
joint disease of the right knee.  In light of this evidence, 
the Board concludes that a medical opinion addressing whether 
the veteran has a current right knee disorder that is related 
to his symptomatology in service is needed to decide the 
claim.  38 C.F.R. § 3.159(c)(4).

In addition, the veteran was afforded a VA examination in 
June 2003 in connection with his claim for service connection 
for a renal cyst, but the June 2003 VA examiner did not 
review the veteran's claims file prior to rendering his 
opinion and was asked to review the history as noted in a May 
2003 VA examination report.  However, the May 2003 VA 
examiner also did not have the claims file available for 
review.  Concerning this, private medical records dated from 
September 1992 to January 2003 as well as VA medical records 
dated in September 2004 document the veteran as having a 
right renal cyst, yet the June 2003 VA examiner stated that 
the veteran had not been seen for a renal cyst since 1998 and 
that it was unlikely that a benign renal cyst that had not 
been followed up on or been checked on in five years was 
caused by a chronic prostate condition.  As such, the 
evidence of record does not include a medical opinion based 
on a complete review of the veteran's claims file that 
addresses whether he currently has a renal cyst that is 
related to his service-connected prostatitis or is otherwise 
causally or etiologically related to his military service.  
Therefore, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any right knee disorder and/or renal cyst 
that may be present.  

The VA examinations in May and June 2003 were afforded to the 
veteran in connection with his claim for an increased 
evaluation for prostatitis.  The May 2003 VA examiner was 
unable to examine the veteran's prostate, and the June 2003 
examiner indicated that the veteran had recurrent prostatitis 
that was inactive on examination.  However, VA medical 
records dated from February 1999 to January 2005 indicate 
that the veteran subsequently sought treatment in December 
2004 and January 2005 for groin pain.  In light of these new 
complaints, the Board finds that a more recent VA examination 
and medical opinion are necessary for determining the 
severity and manifestations of the veteran's service-
connected prostatitis.

Further, the Board notes that additional evidence has been 
received, which was not previously considered by the RO.   
Specifically, VA medical records dated from February 1999 to 
January 2005 have been obtained and associated with the 
claims file, which document treatment for the veteran's right 
knee, renal cyst, and prostatitis.  However, a Supplemental 
Statement of the Case (SSOC) has not been issued for the 
issues on appeal, and the veteran has not submitted a waiver 
of the RO's initial consideration of the evidence.  

The Board did send a letter to the veteran in October 2005 
informing him that he had the right to have the new evidence 
reviewed by the RO for issuance of an SSOC, but that he could 
waive, in writing, his right to initial consideration of the 
evidence.  The letter also stated that he had 45 days to 
respond and that if the Board did not hear from him, it would 
be assumed that he did not wish for the Board to adjudicate 
his appeal and the case would be remanded for review.  To 
date, no response has been received from the veteran. The 
Board notes that the evidence is relevant to the issue on 
appeal, and, as such, the additional evidence must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, if a grant of the benefit 
sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any right knee 
disorder or renal cyst that may be 
present and to assess the severity and 
manifestations of his prostatitis.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render 
an opinion as to the likelihood 
(likely, unlikely, at least as likely 
as not) that the veteran has a current 
right knee disorder and/or renal cyst 
that is related to his symptomatology 
in service or is otherwise causally or 
etiologically related to his military 
service as opposed to some other cause 
or factor.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.)  The 
examiner should also indicate whether 
it is at least as likely as not that 
the veteran's renal cyst is either 
caused by or permanently aggravated by 
his service-connected prostatitis.  
(Temporary or intermittent flare-ups 
of symptoms of a condition or disease, 
alone, do not constitute permanent 
worsening unless the underlying 
condition or disease itself has 
worsened.)  

The examiner should also comment on 
the severity of the veteran's service-
connected prostatitis, noting in 
particular all related signs and 
symptoms relevant to voiding 
dysfunction or urinary tract infection 
whichever is predominant. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case on 
this issue, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

